ORDER OF MULTIDISTRICT LITIGATION PANEL

                                   Order Pronounced October 1, 2019


            THE MOTION IN THE FOLLOWING CASE IS GRANTED AS FOLLOWS:

19-0500           IN RE HARVEY SAND LITIGATION

           On June 16, 2019, the Multidistrict Litigation Panel issued its order staying all trial court
proceedings in the cases listed in Appendix A to the Motion to Transfer until further order of the
MDL Panel. Pursuant to motion, the Panel amended that stay on July 26, 2019, to allow any
present and future parties in the Harvey Sand Litigation to file, amend, and serve any pleadings in
that litigation in light of potential concerns regarding statutes of limitations, pending the Panel’s
action on the motion to transfer.
           Since July 26, 2019, various pleadings have been filed and consolidations and/or
realignments have been accomplished, leaving only one pending case remaining,
Ellisor.     Additionally, some new potential intervenors have sought inclusion in the
litigation. Objections and complaints have been made to said recent pleadings, consolidations,
realignments, and/or intervention requests. It has further been requested that the Panel’s stay be
further amended to allow those objections and complaints to be resolved by local judicial officers
in Harris County under local rules.
           The Panel hereby further modifies its stay to allow any appropriate Harris-County-based
judicial officer(s) to review any and all pleadings, consolidations, realignments, and proposed
interventions filed, requested, or ordered after July 26, 2019, to decide what case(s) should
continue in this litigation, in what form(s), in what court(s), and with what parties. All parties and
potential parties are also relieved from the stay to file and urge any salient pleading, briefing, and
argument to said local judicial officers regarding such pending issues. It is ordered that the parties
file with this Panel a joint status report on or before December 1, 2019, concerning the results of
the local proceedings allowed by this further stay amendment, subject to extension by motion, to
the end that the Panel may finally rule on the Motion to Transfer at an early date.